DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communications filed on January 14, 2019. 
Claims 1 – 20 are presented for examination and are pending. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 20 are examined based on the filing date of provisional application 62/647,636, which is March 24, 2018. 
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration filed on September 14, 2020 has been received. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on January 14, 2019 are accepted. 
Specification
The disclosure is objected to because of the following informalities: 
Para [0028] recites “…and then stores the task distributions 150 in the task database 120.”. However, both Fig. 1 and Para [0028] and Para [0031] refer to element 120 as the artifact database. A artifact database 120.”
Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining a target distribution of weights for a set of commands, determining a first training item, generating a recommendation, and transmitting the recommendation to a user. Each of the following limitation(s): 
applying a first set of commands associated with a target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, wherein the trained machine-learning model maps different sets of commands to different distributions of weights applied to the set of tasks;
performing one or more processing operations based on at least two different distributions of weights applied to the set of tasks and the target distribution to determine a first training item;
generating a recommendation that specifies the first training item; and 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network. 
Regarding Claim 2, 

Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to performing bi-term topic modeling operations to generate the trained machine-learning model. Each of the following limitation(s): 
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass performing bi-term topic modeling operations to generate a machine learning model (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-
Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to applying two different sets of command to the machine learning model to generate two different weight distributions. Each of the following limitation(s): 
further comprising applying at least two different sets of commands to the trained machine-learning model to generate the at least two different distributions of weights.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass applying two different sets of command to the machine learning model to generate two different weight distributions (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 
Regarding Claim 4, 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the two different distributions to the target distribution to generate similarity scores and determining the first training item based on the similarity scores and similarity criteria. Each of the following limitation(s): 
wherein performing the one or more processing operations comprises: comparing either directly or indirectly the at least two different distributions and the target distribution to compute at least two similarity scores, wherein each similarity score is associated with a different training item included in a plurality of training items; and
determining the first training item from the plurality of training items based on the at least two similarity scores and a similarity criterion.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass comparing the two different distributions to the target distribution to generate similarity scores (corresponds to evaluation and judgement with assistance of pen and paper) and determining the first training item 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the weights in the target distribution to identify a target task associated with a highest weight, performing filtering operations on the distributions to determine a first distribution, and determine that the first distribution is associated with a first training item. Each of the following limitation(s): 

performing one or more filtering operations on the at least two different distributions based on the target task to determine a first distribution; and
determining that the first distribution is associated with the first training item.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass comparing the weights in the target distribution to identify a target task associated with a highest weight (corresponds to evaluation and judgement with assistance of pen and paper), performing filtering operations on the distributions to determine a first distribution (corresponds to evaluation with assistance of pen and paper), and determining that the first distribution is associated with a first training item (corresponds to observation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-
Regarding Claim 6, 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the weights in the target distribution to average weights associated with different distributions to determine a target task that has a higher weight difference than any other task and determining that a primary task is equal to the target task. Each of the following limitation(s): 
wherein performing the one or more processing operations comprises: comparing the weights included in the target distribution to a plurality of average weights associated with the at least two different distributions to determine a target task included in the set of tasks having a higher weight difference than any other task included in the set of tasks; and 
determining that a primary task associated with the first training item is equal to the target task.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass comparing the weights in the target distribution to average weights associated with different distributions to determine a target task that has a higher weight difference than any other task (corresponds to evaluation and judgement with assistance of pen and paper) and determining that a primary task is equal to the target task (corresponds to observation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a 
Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining that one popularity score is greater than a second popularity score and adding the first training item to a list. Each of the following limitation(s): 
wherein generating the recommendation comprises: determining that a first popularity score associated with the first training item is greater than a second popularity score associated with a second training item; and 
adding the first training item but not the second training item to a list associated with the recommendation.

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 

Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the set of commands includes a first command associated with a first software application and a second command associated with a second software application. Each of the following limitation(s): 
wherein the first set of commands includes both a first command associated with a first software application and a second command associated with a second software application.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass that the set of commands includes a first command associated with a first software application and a second command associated with a second software application (corresponds to observation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 9, 

Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the training item is a video, document, tutorial or website. Each of the following limitation(s): 
wherein the first training item comprises a video, a document, a tutorial, or a website.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass that the training item is a video, document, tutorial, or website (corresponds to observation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network. Regarding Claim 10, 

Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the particular task is included in the set of tasks. Each of the following limitation(s): 
wherein the particular task is included in the set of tasks. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass that particular task is in the set of tasks (corresponds to observation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 11, 

Step 1 Analysis: Claim 11 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining a target distribution of weights for a set of commands, determining a first training item, generating a recommendation, and transmitting the recommendation to a user. Each of the following limitation(s): 
applying a first set of commands associated with a target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, wherein the trained machine-learning model maps different sets of commands to different distributions of weights applied to the set of tasks;
performing one or more processing operations based on at least two different distributions of weights applied to the set of tasks and the target distribution to determine a first training item;
generating a recommendation that specifies the first training item; and 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”) and recitation of insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass applying a set of commands to a trained machine-learning model to determine a target distribution of weights (corresponds to evaluation with assistance of pen and paper), performing processing operations based on multiple distributions of weights to determine a training item (corresponds to evaluation with assistance of pen and paper), and generating a recommendation that specifies the first training item 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 12, 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to performing topic modeling operations to generate the trained machine-learning model. Each of the following limitation(s): 
further comprising performing one or more topic modeling operations based on different sets of commands to generate the trained machine-learning model.

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 

Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 13, 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to performing bi-term topic modeling operations to generate the trained machine-learning model and the different distributions of weights. Each of the following limitation(s): 
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model and the at least two different distributions of weights.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass performing bi-term topic modeling operations to generate a machine learning model and multiple distributions of weights (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-
Regarding Claim 14, 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the two different distributions to the target distribution to generate similarity scores and determining the first training item based on the similarity scores and similarity criteria. Each of the following limitation(s): 
wherein performing the one or more processing operations comprises: comparing either directly or indirectly the at least two different distributions and the target distribution to compute at least two similarity scores, wherein each similarity score is associated with a different training item included in a plurality of training items; and
determining the first training item from the plurality of training items based on the at least two similarity scores and a similarity criterion.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass comparing the two different distributions to the target distribution to generate similarity scores (corresponds to evaluation and judgement with assistance of pen and paper) and determining the first training item based on the similarity scores and 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 15, 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the weights in the target distribution to identify a target task associated with a highest weight, performing filtering operations on the distributions to determine a first distribution, and determine that the first distribution is associated with a first training item. Each of the following limitation(s): 

performing one or more filtering operations on the at least two different distributions based on the target task to determine a first distribution; and
determining that the first distribution is associated with the first training item.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass comparing the weights in the target distribution to identify a target task associated with a highest weight (corresponds to evaluation and judgement with assistance of pen and paper), performing filtering operations on the distributions to determine a first distribution (corresponds to evaluation with assistance of pen and paper), and determining that the first distribution is associated with a first training item (corresponds to observation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information 
Regarding Claim 16, 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the weights in the target distribution to average weights associated with different distributions to determine a target task that has a higher weight difference than any other task and determining that a primary task is equal to the target task. Each of the following limitation(s): 
wherein performing the one or more processing operations comprises: comparing the weights included in the target distribution to a plurality of average weights associated with the at least two different distributions to determine a target task included in the set of tasks having a higher weight difference than any other task included in the set of tasks; and 
determining that a primary task associated with the first training item is equal to the target task.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass comparing the weights in the target distribution to average weights associated with different distributions to determine a target task that has a higher 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 17, 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to generating a recommendation by performing ranking operations on training items based on a popularity metric. Each of the following limitation(s): 

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass ranking training items based on a popularity metric (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 18, 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the first set of commands includes at least two subsets of commands and each subset of commands is associated with a different portion of work. Each of the following limitation(s): 
wherein the first set of commands associated with the target user includes at least two subsets of commands, 
wherein each subset of commands is associated with a different session associated with a different discrete portion of work.  
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass that the first set of commands associated with a target user includes at least two subsets of commands (corresponds to observation) and that each subset of commands is associated with a different portion of work (corresponds to observation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 
Regarding Claim 19, 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the particular task is not included in the set of tasks. Each of the following limitation(s): 
wherein the particular task is not included in the set of tasks.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass that particular task is not in the set of tasks (corresponds to observation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using 
Regarding Claim 20, 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining a target distribution of weights for a set of commands, determining a first training item, generating a recommendation, and transmitting the recommendation to a user. Each of the following limitation(s): 
apply a first set of commands associated with a target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, wherein the trained machine-learning model maps different sets of commands to different distributions of weights applied to the set of tasks;
perform one or more processing operations based on at least two different distributions of weights applied to the set of tasks and the target distribution to determine a first training item;
generate a recommendation that specifies the first training item; and 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured to:”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmit the recommendation to a user to assist the user in performing a particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing a particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1, 3, 8, 10 – 12, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damevski et al. (“Predicting Future Behavior in the IDE Using Topic Models”).

Regarding Claim 1, 
Damevski teaches A computer-implemented method for automatically recommending workflows for software-based tasks, the method comprising:
applying a first set of commands associated with a target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, (Page 1103, Section 5.1: “To build the initial LDA model, we decompose past developer interaction with an IDE into a set of interaction sessions, delimited by a period of inactivity of at least 5 minutes. We choose this interval with the goal of ensuring that, most of the time, a development task (e.g., structured navigation, debugging) does not span two sessions, which we validate empirically by sampling and examining interaction traces.”; teaches applying IDE commands associated with a developer to an LDA model (machine learning model); Page 1103, Section 5.1: “A topic, denoted as B, is a probability distribution over a fixed vocabulary. Specifically, if we assume K topics are associated with the corpus, the topics are B = {b1; b2; ... ; bK}. The K topics are thus defined by their Probability Mass Functions (PMFs)…” teaches that the LDA model determines a probability distribution of weights for the IDE commands; Page 1105, Section 6.1: “For evaluation, we use developers’ interaction traces for Microsoft Visual Studio and ABB Robot Studio. Visual Studio is a well known general purpose IDE, while Robot Studio is a popular IDE intended for robotics development that supports both simulation and physical robot programming and uses a programming language called RAPID. Both datasets are large and representative.” teaches a computer based implementation as the data is obtained from programming IDEs )
wherein the trained machine-learning model maps different sets of commands to different distributions of weights applied to the set of tasks; (Page 1103, Section 5.1: “So, in applying LDA to interaction traces, a window of interactions corresponds to a document, an interaction message corresponds to a word, and developer intention corresponds to a topic. In the following description, we use the interaction data specific terms (message, window, topic), when describing the LDA model.” and “A topic, denoted as B, is a probability distribution over a fixed vocabulary. Specifically, if we assume K topics are associated with the corpus, the topics are B = {b1; b2; ... ; bK}. The K topics are thus defined by their Probability Mass Functions (PMFs)…” teaches that different commands are mapped to a different probability distribution (distribution of weights) by using the trained LDA model)
performing one or more processing operations based on at least two different distributions of weights applied to the set of tasks and the target distribution to determine a first training item; (Page 1105, Section 6.1: “For evaluation, we use developers’ interaction traces for Microsoft Visual Studio and ABB Robot Studio. Visual Studio is a well known general purpose IDE, while Robot Studio is a popular IDE intended for robotics development that supports both simulation and physical robot programming and uses a programming language called RAPID. Both datasets are large and representative.” teaches obtaining two different datasets with different commands, one set of Visual Table 1, Page 1106 teaches that both datasets are used for the model training and testing data; Page 1103, Section 5.1: “To build the initial LDA model, we decompose past developer interaction with an IDE into a set of interaction sessions, delimited by a period of inactivity of at least 5 minutes. We choose this interval with the goal of ensuring that, most of the time, a development task (e.g., structured navigation, debugging) does not span two sessions, which we validate empirically by sampling and examining interaction traces.”; teaches applying IDE commands associated with a developer to an LDA model (machine learning model); Page 1103, Section 5.1: “A topic, denoted as B, is a probability distribution over a fixed vocabulary. Specifically, if we assume K topics are associated with the corpus, the topics are B = {b1; b2; ... ; bK}. The K topics are thus defined by their Probability Mass Functions (PMFs)…” teaches that the LDA model determines a probability distribution of weights for the IDE commands, therefore a distribution of weights derived from the Visual Studio training data and a distribution of weights derived from the Robot Studio data are used to generate a command recommendation (training item))
generating a recommendation that specifies the first training item; (Page 1105, Section 5.3: “Trained in this way, the Temporal LDA model can be used as part of the IDE, to improve how recommendations are generated online, during a developer’s use of the environment. The model can be updated at various frequencies and with different subsets of the interaction datasets produced, depending on assumptions of its quality, computational cost, and the desire to tailor it to an individual developer or, more broadly, to all developers.” teaches generating a recommendation; Page 1102, Section 3: “Here, we examine how in certain important ways, IDE interaction logs indeed mimic natural language text, which inspired our investigation into this modeling technique for command recommendation generation.” teaches that the system recommends a command (training item))
and transmitting the recommendation to a user to assist the user in performing a particular task. (Page 1105, Section 5.3: “Trained in this way, the Temporal LDA model can be used as part of the IDE, to improve how recommendations are generated online, during a developer’s use of the environment. The model can be updated at various frequencies and with different subsets of the interaction datasets produced, depending on assumptions of its quality, computational cost, and the desire to tailor it to an individual developer or, more broadly, to all developers.” teaches transmitting the command recommendation to the developer to assist with programming)

Regarding Claim 3, 
Damevski teaches The method of claim 1,
Damevski further teaches:  
further comprising applying at least two different sets of commands to the trained machine-learning model to generate the at least two different distributions of weights. (Page 1105, Section 6.1: “For evaluation, we use developers’ interaction traces for Microsoft Visual Studio and ABB Robot Studio. Visual Studio is a well known general purpose IDE, while Robot Studio is a popular IDE intended for robotics development that supports both simulation and physical robot programming and uses a programming language called RAPID. Both datasets are large and representative.” teaches obtaining two different datasets with different commands, one set of Visual Studio commands and one set of ABB Robot Studio commands; Table 1, Page 1106 teaches that both datasets are used for the model training and testing data; Page 1103, Section 5.1: “To build the initial LDA model, we decompose past developer interaction with an IDE into a set of interaction sessions, delimited by a period of inactivity of at least 5 minutes. We choose this interval with the goal of ensuring that, most of the time, a development task (e.g., structured navigation, debugging) does not span two sessions, which we validate empirically by sampling and examining interaction traces.”; teaches applying IDE commands associated with a developer to an LDA model (machine learning model); Page 1103, Section 5.1: “A topic, denoted as B, is a probability distribution over a fixed vocabulary. Specifically, if we assume K topics are associated with the corpus, the topics are B = {b1; b2; ... ; bK}. The K topics are thus defined by their Probability Mass Functions (PMFs)…” teaches that the LDA model determines a probability distribution of weights for the IDE commands, therefore the LDA model generates probability distributions (weight distributions) from the Visual Studio training data and probability distributions from the Robot Studio training data)

Regarding Claim 8, 
Damevski teaches The method of claim 1, 
Damevski further teaches: 
wherein the first set of commands includes both a first command associated with a first software application and a second command associated with a second software application. (Page 1105, Section 6.1: “For evaluation, we use developers’ interaction traces for Microsoft Visual Studio and ABB Robot Studio. Visual Studio is a well known general purpose IDE, while Robot Studio is a popular IDE intended for robotics development that supports both simulation and physical robot programming and uses a programming language called RAPID. Both datasets are large and representative.” teaches that the training data includes commands from both the Visual Studio and Robot Studio applications)

Regarding Claim 10, 
Damevski teaches The method of claim 1, 
Damevski further teaches:
wherein the particular task is included in the set of tasks (Page 1102, Section 3.1: “When we examine a smaller unit of the log, such as an hour of one developer’s work, we find that the number of interaction types is small, consisting of usually highly regular and repetitive patterns. This is expected, as within a small period of time, a developer is likely focusing on a specific task and interacting with a small subset of the development environment which consists of relatively few interactions.” teaches that a developer works on a specific task within a time period; Page 1103, Section 5.1: “To build the initial LDA model, we decompose past developer interaction with an IDE into a set of interaction sessions, delimited by a period of inactivity of at least 5 minutes. We choose this interval with the goal of ensuring that, most of the time, a development task (e.g., structured navigation, debugging) does not span two sessions, which we validate empirically by sampling and examining interaction traces” teaches that the specific development task is in a set of interaction sessions)

Regarding Claim 11, 
This claim recites One or more non-transitory computer readable media…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected by the same rationale applied against claim 1.

Regarding Claim 12,
Damevksi teaches The one or more non-transitory computer readable media of claim 11, 
Damevski further teaches:  
further comprising performing one or more topic modeling operations based on different sets of commands to generate the trained machine-learning model. (Page 1103, Section 5.1: “To build the initial LDA model, we decompose past developer interaction with an IDE into a set of interaction sessions, delimited by a period of inactivity of at least 5 minutes. We choose this interval with the goal of ensuring that, most of the time, a development task (e.g., structured navigation, debugging) does not span two sessions, which we validate empirically by sampling and examining interaction traces.” 

Regarding Claim 18, 
Damevski teaches The one or more non-transitory computer readable media of claim 11, 
Damevski further teaches: 
wherein the first set of commands associated with the target user includes at least two subsets of commands, wherein each subset of commands is associated with a different session associated with a different discrete portion of work.  (Page 1105, Section 6.1: “For evaluation, we use developers’ interaction traces for Microsoft Visual Studio and ABB Robot Studio. Visual Studio is a well known general purpose IDE, while Robot Studio is a popular IDE intended for robotics development that supports both simulation and physical robot programming and uses a programming language called RAPID. Both datasets are large and representative.” teaches that the set of developer commands includes two subsets of commands from Visual Studio and Robot Studio, each being related to a different portion development)

Regarding Claim 20, 
This claim recites A system…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected by the same rationale applied against claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Damevski in view of Yan et al. (“A Biterm Topic Model for Short Texts”)
Regarding Claim 2, 
Damevski teaches The method of claim 1, 
Damevski does not appear to explicitly teach:
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model.
However, Yan teaches: 
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model. (Page 1445: “In this paper, we propose a novel way for modeling topics in short texts, referred as biterm topic model (BTM). Specifically, in BTM we learn the topics by directly modeling the generation of word co-occurrence patterns (i.e. biterms) in the whole corpus.” teaches performing bi-term topic modeling on short-texts to generate the biterm topic model)
Damevski and Yan are analogous art because they are directed to topic modeling. 


Regarding Claim 13, 
Damevski teaches The one or more non-transitory computer readable media of claim 11, 
Damevski does not appear to explicitly teach:
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model and the at least two different distributions of weights. 
However, Yan teaches: 
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model and the at least two different distributions of weights. (Page 1445: “In this paper, we propose a novel way for modeling topics in short texts, referred as biterm topic model (BTM). Specifically, in BTM we learn the topics by directly modeling the generation of word co-occurrence patterns (i.e. biterms) in the whole corpus.” teaches performing bi-term topic modeling on short-texts to generate the biterm topic model; Page 1448: “Finally, with the counters of the topic assignments of biterm and word occurrences, we can easily estimate the topic-word distributions φ and global topic distribution θ as:

    PNG
    media_image1.png
    112
    453
    media_image1.png
    Greyscale
”
teaches that bi-term topic modeling generates two different distributions of weights, the topic-word distributions φ and global topic distribution θ)
Damevski and Yan are analogous art because they are directed to topic modeling. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yan’s bi-term topic modeling into Damevski’s system for predicting future developer behavior using topic models with a motivation to “…uses the aggregated patterns in the whole corpus for learning topics to solve the problem of sparse word co-occurrence patterns at document-level” (Yan, Page 1445).

Claims 4, 7, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Damevski in view of Li et al. (“Design and Evaluation of a Command Recommendation System for Software Applications”)

Regarding Claim 4, 
Damevski teaches The method of claim 1, 
Damevski does not appear to explicitly teach: 
wherein performing the one or more processing operations comprises:
comparing either directly or indirectly the at least two different distributions and the target distribution to compute at least two similarity scores, wherein each similarity score is associated with a different training item included in a plurality of training items; and

However, Li teaches: 
wherein performing the one or more processing operations comprises:
comparing either directly or indirectly the at least two different distributions and the target distribution to compute at least two similarity scores, wherein each similarity score is associated with a different training item included in a plurality of training items; and (Page 11: “Rather than matching users based on their command usage, our item-based collaborative filtering algorithm matches the active user’s commands to similar commands. The steps of the algorithms are described below. Defining User Vectors. We first define a vector Vi for each command ci in the n dimensional user-space. Similar to user-based approach, each cell, Vi(j), contains the cf-iuf value for each user uj. Build a Command-to-Command Similarity Matrix. Next, we generate a command to-command similarity matrix, M. Mik is defined for each pair of commands i and k as: Mik = cos(Vi, Vk)… For the active user, uj, we create an “active list” L, which contains all of the commands that the active user has used. Lj = {ci|c fi j > 0}… Next, we define a similarity score, si, for each command ci which is not in the active user’s active list: si = average(Mik, ∀ck ∈ L).” teaches comparing each command vector’s cf-iuf value to compute similarity scores, with each similarity score being associate with a different command (training item); Page 9: “With those two metrics we can compute the cf-iuf as: c f-iufi j = c fi j · iufi j. A high weight in c f-iuf is obtained when a command is used frequently by a particular user, but is used by a relatively small portion of the overall population.” teaches that the cf-iuf value is a distribution of weight)
determining the first training item from the plurality of training items based on the at least two similarity scores and a similarity criterion. (Page 11: “The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” 
Damevski and Li are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s Command Recommendation System into Damevski’s system for predicting future developer behavior using topic models with a motivation to “…support the delivery of short-term contextual recommendations in addition to traditional “long-term” global recommendations” (Li, Page 3).

Regarding Claim 7, 
Damevski teaches The method of claim 1, 
Damevski does not appear to explicitly teach:
wherein generating the recommendation comprises: determining that a first popularity score associated with the first training item is greater than a second popularity score associated with a second training item; and
adding the first training item but not the second training item to a list associated with the recommendation.
However, Li teaches: 
wherein generating the recommendation comprises: determining that a first popularity score associated with the first training item is greater than a second popularity score associated with a second training item; and (Page 11: “The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches comparing the command’s (training item) similarity score (popularity score) and determining if one is greater than the other by sorting them )
Page 11: “The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches adding only the top N commands to a list, based on their similarity score)
Damevski and Li are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s Command Recommendation System into Damevski’s system for predicting future developer behavior using topic models with a motivation to “…support the delivery of short-term contextual recommendations in addition to traditional “long-term” global recommendations” (Li, Page 3).
Regarding Claim 14, 
This claim recites The one or more non-transitory computer readable media of claim 11, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected by the same rationale applied against claim 4.

Regarding Claim 17, 
Damevski teaches The one or more non-transitory computer readable media of claim 11, 
Damevski does not appear to explicitly teach:
wherein generating the recommendation comprises performing one or more ranking operations on the first training item and at least one other training item based on a popularity metric.
However, Li teaches: 
wherein generating the recommendation comprises performing one or more ranking operations on the first training item and at least one other training item based on a popularity metric. (Page 11: “The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches sorting (ranking) the commands (training item) by their similarity score (popularity metric))
Damevski and Li are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s Command Recommendation System into Damevski’s system for predicting future developer behavior using topic models with a motivation to “…support the delivery of short-term contextual recommendations in addition to traditional “long-term” global recommendations” (Li, Page 3).

Regarding Claim 19, 
Damevski teaches The one or more non-transitory computer readable media of claim 11, 
Damevski does not appear to explicitly teach:
wherein the particular task is not included in the set of tasks.
However, Li teaches:
wherein the particular task is not included in the set of tasks. (Page 12: “In addition to testing our user-based and item-based collaborative filtering algorithms, we also implemented and evaluated Linton’s algorithm [Linton and Schaefer 2000]. The algorithm suggests the top commands, as averaged across the whole user population, that a user has not used.” teaches that the specific task is not associated with the set of tasks because the Linton algorithm generates recommendations for a task from the entire user population, not the specific user. Therefore, the recommended command for a specific task is generated from the set of tasks of the global user population that does not include the user’s specific task.)
Damevski and Li are analogous art because they are directed to command recommendation. 
.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Damevski in view of Khan et al. (“Exploring Personalized Command Recommendations based on Information Found in Web Documentation”), further in view of Li et al. (“Design and Evaluation of a Command Recommendation System for Software Applications”)

Regarding Claim 5, 
Damevski teaches The method of claim 1, 
Damevski does not appear to explicitly teach:
wherein performing the one or more processing operations comprises: performing one or more comparison operations between the weights included in the target distribution to identify a target task associated with a highest weight; 
performing one or more filtering operations on the at least two different distributions based on the target task to determine a first distribution; and 
determining that the first distribution is associated with the first training item.
However, Khan teaches: 
wherein performing the one or more processing operations comprises: performing one or more comparison operations between the weights included in the target distribution to identify a target task associated with a highest weight; (Page 228: “After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task.” and “This process is illustrated in Figure 2. In this example, the history is size 2 and the last two observed commands are “Blur/Sharpen” and “feather”. QFRecs first finds the set of tasks that are strongly associated those two features (see the left-hand nodes in Figure 2 a) using the edge weights in Table 1. In the next step, QFRecs uses those strongly associated tasks to isolate other features (see the right-hand nodes in Figure 2 b) associated with those tasks. These features are then ranked according to the summed weights of all of their associated tasks activated in the previous step, enabling the system to recommend the top k features.” teaches comparing the edge weights and ranking features according to their weights to determine k tasks that are associated with the highest weights)
Damevski and Khan are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khan’s Personalized Command Recommendation System into Damevski’s system for predicting future developer behavior using topic models with a motivation to “…to make personalized recommendations for task-relevant commands.” (Khan, Page 225).
The combination of Damevski and Khan does not appear to explicitly teach: 
performing one or more filtering operations on the at least two different distributions based on the target task to determine a first distribution; and 
determining that the first distribution is associated with the first training item.
However, Li teaches: 
performing one or more filtering operations on the at least two different distributions based on the target task to determine a first distribution; and (Page 9: “Based on above considerations, we choose to focus on memory-based collaborative filtering techniques. The two most common such techniques are user-based [Resnick et al. 1994] and item-based [Sarwar et al. 2001] algorithms” teaches using user-based and item-based filtering algorithms; Page 10: “For user-based collaborative filtering we require a method to measure the similarity between two users. A common approach for doing this is to first define a representative vector for each user, and then compare the vectors. Our method is to define the command vector Vj such that each cell, Vj(i), contains the cf-iuf value for each command ci, and use these vectors to compute user similarity” teaches that user-based collaborative filtering determines a distribution of cf-iuf values (weights) for the command; Page 11: “Rather than matching users based on their command usage, our item-based collaborative filtering algorithm matches the active user’s commands to similar commands. The steps of the algorithms are described below. Defining User Vectors. We first define a vector Vi for each command ci in the n dimensional user-space. Similar to user-based approach, each cell, Vi(j), contains the cf-iuf value for each user uj.” teaches that item-based collaborative filtering also determines a distribution of cf-iuf values (weights) for the command)
determining that the first distribution is associated with the first training item. (Page 11: “. Next, we generate a command to-command similarity matrix, M. Mik is defined for each pair of commands i and k as: Mik = cos(Vi, Vk)…. For the active user, uj, we create an “active list” L, which contains all of the commands that the active user has used. Lj = {ci|c fi j > 0}…. Next, we define a similarity score, si, for each command ci which is not in the active user’s active list: si = average(Mik, ∀ck ∈ L)…. The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches determining that the cf-iuf weight distribution can be associated with a recommended command (training item))
Damevski, Khan, and Li are analogous art because they are directed to command recommendation. 


Regarding Claim 15, 
This claim recites The one or more non-transitory computer readable media of claim 11, which performs a plurality of operations as recited by the method of claim 5, and has limitations that are similar to those of claim 5, thus is rejected by the same rationale applied against claim 5.


Claims 6, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Damevski in view of Khan. 

Regarding Claim 6, 
Damevski teaches The method of claim 1, 
Damevski does not appear to explicitly teach:
wherein performing the one or more processing operations comprises: comparing the weights included in the target distribution to a plurality of average weights associated with the at least two different distributions to determine a target task included in the set of tasks having a higher weight difference than any other task included in the set of tasks; 
and determining that a primary task associated with the first training item is equal to the target task.
However, Khan teaches: 
wherein performing the one or more processing operations comprises: comparing the weights included in the target distribution to a plurality of average weights associated with the at least two different distributions to determine a target task included in the set of tasks having a higher weight difference than any other task included in the set of tasks; (Page 228: “After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task.” and “This process is illustrated in Figure 2. In this example, the history is size 2 and the last two observed commands are “Blur/Sharpen” and “feather”. QFRecs first finds the set of tasks that are strongly associated those two features (see the left-hand nodes in Figure 2 a) using the edge weights in Table 1. In the next step, QFRecs uses those strongly associated tasks to isolate other features (see the right-hand nodes in Figure 2 b) associated with those tasks. These features are then ranked according to the summed weights of all of their associated tasks activated in the previous step, enabling the system to recommend the top k features.” teaches comparing the weights of the user’s current commands to other weights to determine a feature that relates to the user’s current task (target taks), where the feature is ranked by their summed weight and only the top k features are selected)
and determining that a primary task associated with the first training item is equal to the target task. (Page 228: “After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task.” teaches determining if the tasks in the graph associated with the command recommendation (training item) should be associated with the user’s current task (target task))
Damevski and Khan are analogous art because they are directed to command recommendation. 


Regarding Claim 9, 
Damevski teaches The method of claim 1, 
Damevski does not appear to explicitly teach:
wherein the first training item comprises a video, a document, a tutorial, or a website.
However, Khan teaches: 
wherein the first training item comprises a video, a document, a tutorial, or a website. (Page 225: “In this work, we propose an alternative approach to personalized command recommendations that uses command-to-task mappings mined from online documentation.” and “Our results suggest that web documentation can be leveraged to generate recommendations for commands that are relevant to the task at hand.” teaches that the recommended command (training item) is obtained from web documentation (a web site))
Damevski and Khan are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khan’s Personalized Command Recommendation System into Damevski’s system for predicting future developer behavior using topic models with a motivation to “…to make personalized recommendations for task-relevant commands.” (Khan, Page 225).

Regarding Claim 16, 
This claim recites The one or more non-transitory computer readable media of claim 11, which performs a plurality of operations as recited by the method of claim 6, and has limitations that are similar to those of claim 6, thus is rejected by the same rationale applied against claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Adar et al. (“CommandSpace: Modeling the Relationships between Tasks, Descriptions and Features”) teaches a system that generates command recommendations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.J.A./               Examiner, Art Unit 2125     

/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125